ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2018-12-04_ORD_01_NA_00_EN.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)


                      ORDONNANCE DU 4 DÉCEMBRE 2018




                               2018
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)


                         ORDER OF 4 DECEMBER 2018




3 CIJ1155.indb 1                                         20/06/19 09:22

                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                                         ordonnance du 4 décembre 2018,
                                            C.I.J. Recueil 2018, p. 712




                                                Official citation:
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                                          Order of 4 December 2018,
                                          I.C.J. Reports 2018, p. 712




                                                                                1155
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157354-1




3 CIJ1155.indb 2                                                                            20/06/19 09:22

                                                       4 DÉCEMBRE 2018

                                                        ORDONNANCE




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                                                       4 DECEMBER 2018

                                                           ORDER




3 CIJ1155.indb 3                                                         20/06/19 09:22

                                                                                        712



                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2018
                                                                                                  2018
                                                                                               4 December
                                               4 December 2018                                 General List
                                                                                                 No. 155

                       ALLEGED VIOLATIONS
            OF SOVEREIGN RIGHTS AND MARITIME SPACES
                      IN THE CARIBBEAN SEA
                                      (NICARAGUA v. COLOMBIA)




                                                   ORDER


                   Present: 
                            President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                            Donoghue, Gaja, Sebutinde, Bhandari, Gevorgian, Salam;
                            Registrar Couvreur.



                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cles 31 and 80, paragraph 2, of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                   26 November 2013, whereby the Government of the Republic of Nicara-
                   gua (hereinafter “Nicaragua”) instituted proceedings against the Republic
                   of Colombia (hereinafter “Colombia”) concerning a dispute in relation to
                   “the violations of Nicaragua’s sovereign rights and maritime zones
                   declared by the Court’s Judgment of 19 November 2012 [in the case con-
                   cerning Territorial and Maritime Dispute (Nicaragua v. Colombia)] and
                   the threat of the use of force by Colombia in order to implement these
                   violations”,
                      Having regard to the Order dated 3 February 2014, whereby the Court
                   fixed 3 October 2014 and 3 June 2015 as the respective time‑limits

                                                                                          4




3 CIJ1155.indb 5                                                                                     20/06/19 09:22

                           sovereign rights and maritime spaces (ord. 4 XII 18)           713

                   for the filing of the Memorial of Nicaragua and the Counter‑Memorial of
                   Colombia,
                      Having regard to the Memorial of Nicaragua, filed within the time‑limit
                   so prescribed,
                      Having regard to the preliminary objections to jurisdiction raised by
                   Colombia within the time‑limit laid down by Article 79, paragraph 1, of
                   the Rules of Court,
                      Having regard to the Judgment of 17 March 2016, whereby the Court
                   declared that it had jurisdiction, on the basis of Article XXXI of the Pact
                   of Bogotá, to rule on the dispute between Nicaragua and Colombia
                   regarding alleged violations by Colombia of Nicaragua’s rights in the
                   maritime zones which, according to Nicaragua, the Court declared apper-
                   tain to Nicaragua in its Judgment of 19 November 2012 in the case con-
                   cerning Territorial and Maritime Dispute (Nicaragua v. Colombia),
                      Having regard to the Order of 17 March 2016, whereby the Court fixed
                   17 November 2016 as the new time‑limit for the filing of the Counter‑­
                   Memorial of Colombia,
                      Having regard to the Counter‑Memorial of Colombia, filed within the
                   time‑limit so prescribed, and to the four counter‑claims contained therein,
                      Having regard to the Order dated 15 November 2017, whereby the
                   Court found that the first two counter‑claims submitted by Colombia
                   were inadmissible as such and did not form part of the current proceed-
                   ings, and that the third and fourth counter‑claims submitted by Colombia
                   were admissible as such and did form part of the current proceedings,

                     Having regard to that same Order of 15 November 2017, whereby the
                   Court directed Nicaragua to submit a Reply and Colombia to submit a
                   Rejoinder relating to the claims of both Parties in the current proceed-
                   ings, and fixed 15 May 2018 and 15 November 2018 as the respective
                   time‑limits for the filing of those pleadings,

                      Having regard to the Reply filed by Nicaragua and the Rejoinder filed
                   by Colombia within the time‑limits thus fixed;
                      Whereas, at a meeting held by the President of the Court with the rep-
                   resentatives of the Parties on 3 December 2018, the Agent of Nicaragua
                   indicated that his Government wished to present its views in writing a
                   second time on the Colombian counter‑claims, in an additional pleading,
                   and requested a time‑limit of four months for the filing of that additional
                   pleading; and whereas the representative of Colombia stated that his
                   Government had no objection to Nicaragua’s request to be permitted to
                   file an additional pleading but considered that a time‑limit of one or
                   two months would be sufficient to enable Nicaragua to prepare that
                   pleading;
                      Taking account of the views of the Parties,

                                                                                            5




3 CIJ1155.indb 7                                                                                 20/06/19 09:22

                           sovereign rights and maritime spaces (ord. 4 XII 18)          714

                      Authorizes the submission by the Republic of Nicaragua of an addi-
                   tional pleading relating solely to the counter‑claims submitted by the
                   Republic of Colombia;
                     Fixes 4 March 2019 as the time‑limit for the filing of that pleading;
                   and
                     Reserves the subsequent procedure for further decision.

                      Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this fourth day of December, two thousand
                   and eighteen, in three copies, one of which will be placed in the archives
                   of the Court and the others transmitted to the Government of the Repu-
                   blic of Nicaragua and the Government of the Republic of Colombia, res-
                   pectively.

                                                     (Signed) Abdulqawi Ahmed Yusuf,
                                                                     President.
                                                         (Signed) Philippe Couvreur,
                                                                       Registrar.




                                                                                           6




3 CIJ1155.indb 9                                                                                20/06/19 09:22

